Citation Nr: 0833199	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  95-20 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder other than anxiety, to include post-
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for neck pain, to 
include as due to an undiagnosed illness.

3.  Entitlement to service connection for hand numbness, to 
include as due to an undiagnosed illness.

4.  Entitlement to service connection for loss of memory, to 
include as due to an undiagnosed illness.

5.  Entitlement to service connection for poor circulation 
and a blood condition, to include as due to an undiagnosed 
illness.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Dr. J.A.J, M.D.


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from January 1980 to January 
1984 and from December 1990 to September 1991, to include 
service in the Southwest theater of operations.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the San Juan, 
Puerto Rico, Department of Veterans Affairs (VA) Regional 
Office (RO).

In January 2001 and March 2002, the veteran had two hearings 
with the RO.  Transcripts of the hearings are associated with 
the claims file.

This case was previously remanded for further development by 
the Board in November 1996 and September 2003.  

In July 2008 the Court remanded the case to the Board 
pursuant to a Joint Motion for Partial Remand of June 2008.  
In the motion the veteran stated he was abandoning his claim 
for entitlement to service connection for loss of hair.  
Therefore, that issue is not before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In VA-9 Forms of July 2000 and August 2000 the appellant 
stated he desired a Board of Veterans Appeals hearing at a 
local VA office before a member, or members, of the BVA.  The 
appellant has not been afforded the opportunity for a 
hearing.  There is no evidence that the veteran withdrew his 
request.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103(a), 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).  The VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.

In the instant case the record shows that the veteran served 
in the Army National Guard.  A DD Form 214 shows the veteran 
had a period of active duty with the Army National Guard from 
December 1990 to September 1991.  The RO requested the 
veteran's service records for this period of active duty in 
September 1991 January 1993, and March 1993 and November 
1995.  However, no records for this period of active duty 
have been associated with the claim file and there is no 
letter of record from the National Guard stating that the 
records are unavailable.  The RO must attempt to obtain these 
records and associate them with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the 
appellant for a travel board hearing.

2.  The AOJ must request all service 
medical records for the period of 
active duty from December 1990 to 
September 1991, with the Army National 
Guard and associate them with the claim 
file.  If the records are unavailable, 
it should so be stated.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate review.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




